Form: Dismiss TRAP 42.2 Appellant's Motion






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



JOHN B. WALTON, JR. / HOOVER, BAX
& SLOVACEK, L.L.P.,

                            Appellant/Cross-Appellee,

v.

HOOVER, BAX & SLOVACEK, L.L.P. /
JOHN B. WALTON, JR.,

                            Appellee/Cross-Appellant.

§

§

§

§

§

No. 08-03-00366-CV

Appeal from the

109th Judicial District Court, 

Winkler County, Texas 

TC# 13,201-A





MEMORANDUM  OPINION

            Pending before the Court is a joint motion filed pursuant to Texas Rules of Appellate
Procedure 42.1 and 43.2 to vacate the judgments of this Court and the trial court and to dismiss
the underlying cause as moot due to settlement.
            On October 14, 2004, we issued our opinion and judgment in this case.  Walton v.
Hoover, Bax & Slovacek, L.L.P., 149 S.W.3d 834 (Tex.App.--El Paso 2004, pet. granted).  The
Supreme Court granted Hoover Slovacek’s petition for review and on November 3, 2006 issued
its decision affirming in part and reversing in part.  Hoover Slovacek L.L.P. v. Walton, 206
S.W.3d 557 (Tex. 2006).  The Supreme Court remanded the cause for consideration of certain
issues which were not previously addressed.
            After the Supreme Court issued its mandate, the parties filed a joint motion to dismiss
requesting that we vacate the judgments of this Court and the trial court and dismiss the
underlying cause as moot.  That motion is granted.  Accordingly, the judgment of this Court, as
modified by the Supreme Court, and the judgment of the district court are vacated and the
underlying cause is dismissed.  Pursuant to Rule 42.1(c), our opinion issued on October 14, 2004
is not withdrawn.  See Tex.R.App.P. 42.1(c).



February 8, 2007
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.